DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Groups III, IV, and V, claims 3-5 and 8-11 in the reply filed on 5/12/2022 is acknowledged.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.     
The claim recites, inter alia, “A computer-readable recording medium”; however, the claim can be interpreted to cover computer code embodied on an electromagnetic carrier wave in view of applicant’s specification.  Applicant’s specification is silent as to whether the computer-readable recording medium is non-transitory or that it excludes transitory propagating signals.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable recording medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable recording medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the broadest reasonable interpretation, the computer-readable recording medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” or “device” to the claim.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP-2012195801-A) in view of Midorikawa (JP-2000047671-A).
Regarding claim 3, Nakamura discloses an acoustic signal processing apparatus to be installed in a vehicle (see paragraphs 1-2), 
wherein at least a sound pickup position and a sound amplification position are assumed to be present in the vehicle (see paragraphs 1-2), 
the apparatus comprising: 
processing circuitry configured to: 
perform control such that, an acoustic signal based on a sound pickup signal obtained from a microphone that collects sound emitted from the sound pickup position is played back from a speaker at the sound amplification position (see paragraphs 2 and 25-26).
Nakamura fails to disclose playing the output sound when an opening portion of the vehicle is closed by opening and closing means disposed at the opening portion, and when the opening portion is open, the acoustic signal is not played back from the speaker.
However, Midorikawa discloses playing the output sound when an opening portion of the vehicle is closed by opening and closing means disposed at the opening portion, and when the opening portion is open, adjusting the volume of the acoustic signal played back from the speaker (see paragraphs 8 and 15).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated the claimed, playing the output sound when an opening portion of the vehicle is closed by opening and closing means disposed at the opening portion, and when the opening portion is open, the acoustic signal is not played back from the speaker with the acoustic signal processing apparatus of Nakamura since, along with Midorikawa’s adjusting of volume according to the open or closed status of vehicle opening, playing or not playing the output signal according to open or closed status of vehicle opening is a matter of design choice and this choice does not alter the outcome of the predictable result.  The motivation would be to avoid disturbing nearby occupants. 

Regarding claim 8, the claimed limitations are a method claim directly corresponding to the acoustic signal processing apparatus of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.


8.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kametani (JP-11298989-A).
Regarding claim 4, Nakamura discloses an acoustic signal processing apparatus to be installed in a vehicle (see paragraphs 1-2), 
wherein at least a sound pickup position and a sound amplification position are assumed to be present in the vehicle (see paragraphs 1-2).

Nakamura fails to disclose determine a correlation between M sound pickup signals obtained from M microphones that collect sound emitted from the sound pickup position; and 
perform control such that (i) when the correlation is high, an acoustic signal based on the sound pickup signals is played back from a speaker at the sound amplification position, and (ii) otherwise, the acoustic signal is not played back from the speaker.
However, Kametani discloses determine a correlation between M sound pickup signals obtained from M microphones that collect sound emitted from the sound pickup position (see paragraph 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Kametani’s determine a correlation between M sound pickup signals obtained from M microphones that collect sound emitted from the sound pickup position with the acoustic signal processing apparatus of Nakamura in order to reduce predetermined input signals.
Nakamura in view of Kametani fails to disclose perform control such that (i) when the correlation is high, an acoustic signal based on the sound pickup signals is played back from a speaker at the sound amplification position, and (ii) otherwise, the acoustic signal is not played back from the speaker.
However, Nakamura further discloses adjusting the volume of the output according to a predetermined threshold value (see paragraphs 97-105).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated the claimed, perform control such that (i) when the correlation is high, an acoustic signal based on the sound pickup signals is played back from a speaker at the sound amplification position, and (ii) otherwise, the acoustic signal is not played back from the speaker with the acoustic signal processing apparatus of Nakamura in view of Kametani since, along with Nakamura’s adjusting of volume according to a threshold, playing or not playing the output signal according to the correlation is a matter of design choice and this choice does not alter the outcome of the predictable result.  The motivation would be to eliminate or reduce output signal distortion.

Regarding claim 9, the claimed limitations are a method claim directly corresponding to the acoustic signal processing apparatus of claim 4; therefore, is rejected for the significantly the similar reasons as claim 4, as discussed above.


9.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
	Regarding claim 5, Nakamura discloses an acoustic signal processing apparatus to be installed in a vehicle (see paragraphs 1-2), 
wherein at least a sound pickup position and a sound amplification position are assumed to be present in the vehicle (see paragraphs 1-2), 
the apparatus comprising: 
processing circuitry configured to: 
determine a level of a sound pickup signal obtained from a microphone that collects sound emitted from the sound pickup position (see paragraphs 72 and 77-78).
Nakamura fails to explicitly disclose perform control such that (i) when the level of the sound pickup signal is not greater than a predetermined threshold value or is less than the threshold value, an acoustic signal based on the sound pickup signal is played back from a speaker at the sound amplification position, and (ii) when the level of the sound pickup signal is greater than the threshold value or is at least the threshold value, the acoustic signal is not played back from the speaker (see paragraphs 97-105).
However, Nakamura further discloses adjusting the volume of the output according to the predetermined threshold value (see paragraphs 97-105).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated the claimed, perform control such that (i) when the level of the sound pickup signal is not greater than a predetermined threshold value or is less than the threshold value, an acoustic signal based on the sound pickup signal is played back from a speaker at the sound amplification position, and (ii) when the level of the sound pickup signal is greater than the threshold value or is at least the threshold value, the acoustic signal is not played back from the speaker with the acoustic signal processing apparatus of Nakamura since, along with Nakamura’s adjusting of volume according to the threshold, playing or not playing the output signal according to the threshold is a matter of design choice and this choice does not alter the outcome of the predictable result.  The motivation would be to eliminate or reduce output signal distortion.

Regarding claim 10, the claimed limitations are a method claim directly corresponding to the acoustic signal processing apparatus of claim 5; therefore, is rejected for the significantly the similar reasons as claim 5, as discussed above.

Regarding claim 11, the claimed limitations are a computer-readable recording medium claim directly corresponding to the acoustic signal processing apparatus of claims 3-5; therefore, is rejected for the significantly the similar reasons as claims 3-5, as discussed above.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654